Citation Nr: 0520689	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-13 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1941 to February 
1947 and from May 1947 to April 1951.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.  In that decision, the RO continued 
a 30 percent rating for the veteran's service-connected PTSD, 
and the veteran's disagreement with that decision led to this 
appeal.  

In a decision dated in December 2003, the Board granted an 
increased rating from 30 percent to 50 percent for the 
veteran's PTSD.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an order 
dated in January 2005, the Court granted a joint motion of 
the parties and vacated that part of the Board's decision 
that denied an increased evaluation in excess of 50 percent 
for PTSD.  The Court remanded the case to the Board for 
compliance with the instructions in the joint motion.  

In late June 2005, at the time of filing a brief on behalf of 
the veteran, the veteran's representative also filed a motion 
to advance the veteran's case on the docket in view of the 
veteran's advanced age.  The undersigned granted the motion 
in July 2005.  

The Board again notes, as it did in its December 2003 
decision, that on his VA Form 9, Appeal to Board of Veterans' 
Appeals, noting that he was discharged from service due to a 
mental disorder that resulted from traumatic stress, the 
veteran said that according to 38 C.F.R. § 4.129, he should 
have been assigned a 50 percent rating effective May 1, 1951.  
It is unclear whether the veteran is attempting to raise a 
claim of clear and unmistakable error in the July 1951 rating 
decision that granted service connection for the veteran's 
psychiatric disorder and assigned a 100 percent rating from 
May 2, 1951, to August 1, 1951, followed by a 30 percent 
rating effective August 2, 1951.  The Board refers this 
matter to the RO for clarification.  




FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the RO has notified the veteran of the evidence 
needed to substantiate the claim and notified him of what 
evidence he should provide and what evidence VA would obtain; 
in addition, the RO provided a VA examination to assist in 
substantiating the increased rating claim.  

2.  The veteran's service-connected PTSD is manifested by 
nightmares and flashbacks, feelings of anger, sadness, and 
nervousness, and complaints of paranoid feelings, complaints 
of occasional auditory hallucinations, and complaints of 
difficulty concentrating.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent rating for 
the veteran's PTSD have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112, 
121; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159.  

In its August 2002 statement of the case, the RO notified the 
veteran of the regulations concerning increased rating claims 
and of the rating formula for mental disorders.  Earlier, in 
a letter dated in June 2001, the RO notified the veteran that 
he should submit medical evidence to support his claim.  The 
RO told him that if he provided release authorization and 
identifying information, VA would obtain treatment records 
for him, but that submission of private medical records was 
ultimately his responsibility.  The RO notified the veteran 
that it had requested that the VA medical center in Fort 
Harrison, Montana, provide treatment records from the VA 
clinic in Billings, Montana.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that the RO did not explicitly request that 
the veteran submit any evidence in his possession that 
pertains to his claim.  The Board finds, however, that the 
RO's letter and its statement of the case were in substantial 
compliance with the fourth notice element, as set forth in 
38 C.F.R. § 3.159(b), because when read together they 
notified the veteran that he should submit or identify any 
additional evidence supporting his claim and fulfilled the 
essential purposes of the regulation, that is, giving notice 
of VA's desire to obtain additional information and evidence 
supporting the claim and possibly leading to such information 
and evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

As to the duty to assist, the RO obtained the veteran's VA 
treatment records and records of his visit with a fee-basis 
psychiatrist and his visits with a social worker at South 
Central Mental Health.  In addition, VA provided the veteran 
with a psychiatric examination in conjunction with his claim.  
The veteran has not identified any other information or 
evidence related to his increased rating claim.  

It is the Board's judgment that VA has complied with the duty 
to notify the veteran of what evidence he should obtain and 
what evidence VA would obtain and that the facts relevant to 
the veteran's claim have been properly developed.  The Board 
concludes that there is no further action to be undertaken to 
comply with the provisions of the VCAA and implementing 
regulations.  The Board further notes that in his appeal of 
the Board's December 2003 decision to the Court, the veteran 
did not raise any objection to VA's compliance with the VCAA.  
Further, the joint motion, which the Court incorporated into 
its January 2005 Order by reference, states that the Board 
should evaluate this case based on the evidence already 
contained in the record, particularly in light of the fact 
that the veteran is of advanced age and suffers from 
permanent, end-stage conditions.  Accordingly, the Board will 
now address the merits of the veteran's claim.  



Law and regulations

Increased disability ratings - in general

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of similarly descriptive 
terminology by medical professionals, although evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence-to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2004).  

Specific schedular criteria

The General Rating Formula for Mental Disorders is found at 
38 C.F.R. § 4.130 and in pertinent part reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004)

Global Assessment of Functioning

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal act with clear 
expectation of death.  A GAF of 11 to 20 denotes some danger 
of hurting one's self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
of 21 to 30 is defined as behavior considerably influenced by 
delusion or hallucinations or there is serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or there is 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home or friends).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  

Factual background

The veteran was aboard the battleship USS California when it 
was attacked and sunk at Pearl Harbor, Hawaii, in December 
1941.  He went on to serve in multiple sea battles in the 
South Pacific during the remainder of World War II.  In 
October 1950, during his second period of service, the 
veteran was hospitalized at the United States Naval Hospital, 
Bethesda, Maryland, with a diagnosis of reactive depression.  
He remained hospitalized until early May 1951, and the final 
diagnosis was schizophrenic reaction.  At discharge from 
service, the veteran was awarded a 100 percent convalescent 
rating from May 2, 1951, to August 1, 1951, followed by a 30 
percent disability rating effective from August 2, 1951.  VA 
started paying compensation after the recoupment of severance 
pay the veteran received from the service department.  
Following a psychiatric evaluation for VA in August 1994, the 
nomenclature of the veteran's service-connected psychiatric 
disability was changed to PTSD, and the 30 percent rating has 
been continued since then.  The RO received the current claim 
in May 2001.  At that time, the veteran stated that he was 
experiencing increased symptoms relative to his PTSD.  

The medical evidence pertaining to the current appeal 
includes VA clinical records, a VA psychological examination, 
a fee-basis psychiatric examination and clinical records from 
a fee-basis mental health center.  

A VA psychiatrist note dated in March 2000 shows that the 
psychiatrist said the veteran had no new or aggravated 
psychiatric complaints at that time.  He noted that the 
veteran's mood and affect were brighter.  He also noted that 
the veteran was not threatening to harm anyone.  The 
assessment was prolonged PTSD with chronic dysthymia, treated 
and improved.  The plan was to continue with current 
medications.  The psychiatrist said the GAF score was 60.  

In May 2000, the psychiatrist noted that he usually saw the 
veteran for supportive counseling but that the veteran on 
that date complained of constant left hip and left leg pain 
unrelieved by medications.  The psychiatrist said that mental 
status examination was unchanged from previous visits.  The 
veteran was not threatening to harm anyone.  The psychiatrist 
said the GAF score was 70.  

At a June 2000 VA psychiatric visit, the veteran reported 
that he had been hospitalized at a private hospital for 
sciatica and had had some relief from medication.  The 
psychiatrist stated that the veteran's PTSD-type symptoms and 
mood disorder showed some improvement/stabilization 
currently, at least in the sense of fewer complaints.  The 
veteran did complain of being "obliged" to drive to Denver 
for a VA orthopedic appointment.  On mental status 
examination, the psychiatrist stated that the veteran's 
affect was brighter than on past visits.  The psychiatrist 
stated that the veteran was not threatening harm to anyone.  
The plan was to maintain current medications.  The 
psychiatrist said the GAF score was 60.  

At a scheduled VA psychiatric visit in August 2000, the 
psychiatrist noted the veteran had no new or aggravated 
psychiatric complaints.  He observed that the veteran 
continued to be troubled by chronic arthritis pain and 
weakness/immobility and still used a walker.  He stated that 
the veteran remained irritated by VA's denial of air 
transportation from Montana to an orthopedic consultation in 
Denver and was considering discussion with his congressional 
delegation for assistance.  The psychiatrist stated that the 
GAF score was 60.  Medications were continued.  

At a scheduled follow-up visit in September 2000, the veteran 
had no new or aggravated psychiatric complaints.  The 
psychiatrist noted that the veteran was still using a walker 
for imbalance and leg weakness.  The veteran reported that he 
had been given an effective sleeping pill at a private 
hospital and used 1/4 tablet with good result.  The 
psychiatrist stated that the mental status examination was as 
on previous visits.  The veteran was not threatening to harm 
anyone.  Medications were to be maintained.  The psychiatrist 
stated that the GAF score was 50.  

At a scheduled VA follow-up psychiatric visit in November 
2000, the veteran said he was doing well.  He had no new 
complaints and reported his pain was less.  The psychiatrist 
said that mental status examination was as on previous 
visits.  The veteran was not threatening to harm anyone.  
Medications were to be maintained.  The psychiatrist stated 
that the GAF score was 50.  

In December 2000, the VA psychiatrist saw the veteran at a 
scheduled follow-up visit and said the veteran had no new 
complaints or symptoms.  The psychiatrist stated that mental 
status examination was as on previous visits and that the 
veteran was not threatening harm to anyone.  The psychiatrist 
stated that the veteran was to maintain current medications.  
The psychiatrist stated that the GAF score was 45.  

At a scheduled follow-up VA psychiatric visit in January 
2001, the psychiatrist said the veteran had no new or 
aggravated psychiatric complaints or symptoms.  The veteran 
presented prescriptions written at a private hospital for 
reduced lasix and increased coumadin.  The psychiatrist 
assisted the veteran with those prescriptions.  He stated 
that the veteran's mental status examination was as on 
previous visits and that the veteran was not threatening harm 
to anyone.  Medications were to be maintained.  The 
psychiatrist stated that the GAF score was 50.  In February 
2001, the psychiatrist said the veteran was stable with no 
new or aggravated psychiatric complaints or symptoms.  Mental 
status examination was unchanged from previous visits, and 
the veteran was not threatening harm to anyone.  The 
psychiatrist stated that the GAF score was 50.  The 
psychiatrist gave the same report concerning the veteran's 
scheduled follow-up visit in March 2001.  

At a scheduled VA follow-up psychiatric visit in April 2001, 
the veteran had no new or aggravated psychiatric complaints 
or symptoms.  The psychiatrist stated that mental status 
examination was essentially within normal limits and that the 
veteran was not threatening harm to anyone.  The assessment 
was prolonged PTSD with chronic dysthymia.  The psychiatrist 
stated that the GAF score was 50.  In May 2001, the veteran 
reported no new or aggravated psychiatric symptoms or 
complaints and was tolerating his medications well.  The 
psychiatrist said that mental status examination was as above 
and that the veteran was not threatening harm to anyone.  The 
psychiatrist stated that the GAF score was 50.  In June 2001, 
there were no new or aggravated psychiatric complaints or 
symptoms, and the psychiatrist stated that mental status 
examination was as on previous visits.  The veteran was not 
threatening harm to anyone.  Medications were to be 
maintained.  The psychiatrist stated that the GAF score was 
50.  

At the July 2001 VA examination, the psychologist described 
the veteran as polite, courteous, pleasant and cooperative.  
The veteran presented well socially, and the psychologist 
stated that he noted no unusual behaviors or mannerisms.  The 
veteran was open and verbal during the interview and did not 
appear to be guarded or defensive.  The psychologist stated 
that he did not detect any obvious impression management and 
said he judged the veteran's self report to be credible.  The 
veteran was quite articulate and expressed himself well 
during the interview.  Grooming and hygiene were good, and he 
was alert and oriented.  

At the examination, the veteran described himself as a Pearl 
Harbor survivor and noted he was in the Navy at that time.  
He talked about his experiences during the attack on Pearl 
Harbor and expressed a great deal of anger at the officers 
for not being aware that the attack was impending.  He 
indicated that he was injured during the attack on Pearl 
Harbor and described witnessing men being killed.  He also 
stated that he was in other battles in the Pacific during 
World War II.  The psychologist noted that the veteran had 
been medically discharged from the Navy after psychiatric 
hospitalization in 1950 and 1951.  He also noted that a VA 
psychiatrist who prescribed anti-depressant and anti-anxiety 
medications currently followed the veteran.  

The psychologist noted that following discharge from the 
Navy, the veteran worked for the post office for 22 years.  
After retirement from the post office, the veteran drove a 
school bus for ten years.  At age 65, the veteran began to 
drive a van for the Disabled American Veterans.  The 
psychologist commented that the veteran's work history 
appeared to be fairly continuous and uninterrupted secondary 
to psychiatric problems.  

At the July 2001 VA examination, the psychologist noted that 
the veteran was widowed in December 1995 and currently lived 
alone and was able to care for his own needs.  The veteran 
indicated that he got along fairly well with people.  The 
psychologist stated that he noted no significant social 
deficits.  

At the examination, the veteran indicated that his mood 
continued to be variable.  He said he had times when his 
depression was not particularly bothersome, but that at other 
times, he became fairly depressed.  He reported that he still 
had intrusive thoughts about Pearl Harbor on a daily basis 
and continued to have nightmares about his trauma.  He 
described an exaggerated startle response.  He denied any 
hypervigilance.  He stated that he tended to avoid reminders 
of Pearl Harbor and would not read or watch movies about it.  
The psychologist stated that the veteran had a fair amount of 
underlying irritability, especially when describing and 
recalling the events at Pearl Harbor.  

The psychologist at the July 2001 VA examination stated that 
mental status examination was essentially within normal 
limits.  The veteran maintained good eye contact, and his 
voice was normal in tone and pace.  The psychologist said 
that the veteran did not appear to be experiencing 
significant anxiety or depression during the interview.  The 
veteran described his underlying mood as dysphoric, and the 
psychologist said that he noted some irritability.  The 
veteran tracked the conversation well, and the psychologist 
said he noted no impairment of concentration or attention 
span.  The veteran's long-term memory appeared to be intact, 
and he was able to give a good longitudinal history.  
Psychomotor activity was within normal limits.  His thinking 
was logical and goal oriented, and the psychologist said 
there were no indications of a thought disorder.  

The psychologist stated that sufficient symptoms of PTSD were 
described to confirm this diagnosis.  The psychologist stated 
that the possibility of major depression existed, and he said 
he felt this diagnosis could be made based on history.  The 
psychologist stated that obvious symptoms of depression were 
absent during the interview, suggesting that medication may 
have been beneficial in attenuating symptoms.  The 
psychologist stated that he felt that a GAF score of 55 was 
most descriptive.  He elaborated, observing that the veteran 
was able to maintain a good employment history following his 
discharge from the Navy.  He said the veteran presented well 
socially and interacted with others on a frequent basis.  He 
also said that the veteran demonstrated good social skills 
and judgment.  The psychologist said that irritability might 
somewhat impact social functioning at times.  He said the 
veteran displayed moderate symptoms of PTSD, which appeared 
to be related to his experiences in the Navy.  

A VA history and physical examination report in conjunction 
with hospital admission for a pacemaker generator change in 
September 2001 noted that the veteran lived alone and had 
help with cleaning and yard work.  He reported he was doing 
fine at his home and that he ate his meals out, except 
breakfast.  

At a VA fee-basis examination in December 2001, the 
psychiatrist noted that the veteran reported that he had had 
nightmares ever since his experiences when he was present at 
the attack on Pearl Harbor.  He said he was not so much upset 
by Pearl Harbor and all the other combat that he saw as much 
as he was upset at having been discharged from the Navy with 
30 percent disability after 10 years.  He said he was well 
when he started service and felt that he was ruined.  He said 
he wanted 100 percent disability and had an ongoing dispute 
with VA about this.  At the examination, he repeated over and 
over that he would not sign his service discharge papers 
because of that.  

At the examination in December 2001, the veteran said he had 
some difficulty relating to others and some flashbacks.  He 
also reported he had trouble sleeping.  He said he heard 
voices occasionally and had some paranoid feelings.  He said 
he was depressed and felt sad and blue and down due to losing 
shipmates.  He also said he was very nervous at times and 
that he had trouble concentrating.  He was not suicidal and 
said he did not feel hopeless.  The psychiatrist noted that 
the veteran had lost his wife in 1995 and had worked for a 
private company but was now retired and disabled.  He noted 
that the veteran had worked as a school bus driver and also 
drove firefighters.  He stated that the veteran was active 
currently in veterans' organizations.  

At the December 2001 psychiatric examination, the 
psychiatrist described the veteran as a friendly man with 
anger at VA.  The veteran was alert and oriented to time, 
place, person, and situation.  He was friendly, pleasant, and 
easy to talk to.  His mood was normal and appeared stable.  
The psychiatrist stated that the veteran's cognitive skills 
were intact, to include the ability to think, reason, read, 
and write.  The psychiatrist described the veteran's memory 
as OK, and said his ability to think abstractly was not 
impaired.  The psychiatrist said that the veteran's energy, 
concentration, and attention appeared OK.  The veteran's 
motor skills were normal, and his speech was clear and goal 
directed.  The psychiatrist said there were no 
hallucinations, delusions, illusions, or ideas of reference.  
The psychiatrist stated that the veteran's judgment and 
insight appeared to be adequate.  The Axis I diagnosis was:  
PTSD; generalized anxiety disorder; and major depression, 
recurrent.  The psychiatrist assigned a GAF score of 45-50.  
The plan was to adjust the veteran's medications, with 
increased doses of Xanax and Sertraline and by tapering of 
Neurontin, followed by its discontinuation.  

In mid-December 2001, the veteran had his first session with 
a VA fee-basis social worker.  The social worker said that 
that he evaluated the veteran's PTSD condition and confirmed 
that the veteran had a variety of symptoms that would 
constitute the disorder of PTSD.  The social worker reported 
that the veteran said that he was attempting to get an 
increase in his VA disability and that he wanted it to be 
increased to 50 percent or more, or to 100 percent.  The 
veteran stated that he believed that the government owed him 
this and said there were too many memories and that he could 
not stand those memories.  He also stated that he felt 
unappreciated by this country for what he did during the war.  
The social worker noted that the veteran had worked for over 
221/2 years in the post office and then worked ten years as a 
school bus driver.  The veteran reported that he also drove 
fire fighters around during the summer season and later 
became a volunteer and drove a VA van.  

At the interview with the social worker in December 2001, the 
veteran reported that he had distressing recollections, 
nightmares and flashbacks of his experiences in service, and 
that they occurred almost daily.  He also reported recurring 
dreams and nightmares and had a sense of re-living the 
experiences.  The veteran reported that he had some 
difficulty sleeping but that this difficulty had been reduced 
recently.  In addition, he reported past irritability, but 
not at this time.  He said he had some hypervigilance and a 
moderate startle response.  

At a visit to the fee-basis social worker in January 2001, 
the veteran reported that he continued to have daily 
flashbacks along with periodic nightmares, which he stated 
"tightens me up."  The social worker said that the veteran 
continued to talk very assertively about trying to increase 
his VA pension from 30 percent to 100 percent, and he related 
this to his PTSD symptoms.  The veteran reported that 
practically every day, he spent time at a local men's club 
and played cards and socialized.  

In February 2002, the veteran reported to the VA fee-basis 
social worker that he continued to experience PTSD symptoms.  
He talked about the loss of his wife as well as his wartime 
experiences.  He spoke about having been in a ship's crow's 
nest during the Pearl Harbor attack and had a point of view 
that he was exposed to everything, describing it as a "box 
seat."  He was also aware that he could have died at any 
time, then, or in many other battles he was while he was in 
the Pacific.  The social worker commented that the veteran 
tended to relive those events through flashbacks and 
nightmares. The veteran noted that he was "often shaky."  
The social worker commented that the veteran was also 
somewhat anxious regarding whether his disability rating 
would be increased by VA.  

At a second visit to the fee-basis social worker in February 
2002, the veteran reported that he continued to experience 
PTSD symptoms and said that his PTSD symptoms had gotten 
worse as he had gotten older.  The veteran also talked about 
the death of his wife and said that at times he felt 
"lonely."  The veteran reported that he had three brothers 
who lived nearby and said that they were close and spent time 
with each other.  He said he was also close to his nieces and 
nephews.  The social worker commented that the veteran's 
support system was quite good.    The social worker noted 
that physically the veteran continued to have difficulties 
with his left leg and that this had reduced his physical 
activity and enjoyment of life, especially dancing.  The 
social worker noted that the veteran went out to the Elks and 
veterans' organizations for socializing at night on the 
weekends.  

The social worker saw the veteran in mid-March 2002 and said 
that the veteran continued to display symptoms of his PTSD 
and that nightmares and flashbacks continued.  The veteran 
teared up when taking about the death of his wife and was 
somewhat angry at her nephews who did not say anything to him 
at the funeral.  The social worker noted that the veteran's 
brothers were very supportive, which helped assuage his 
loneliness.  It was also noted that the veteran continued to 
be sociable.  

In a progress note dated in April 2002, the social worker 
wrote that the veteran continued to experience some mild to 
moderate PTSD symptoms in regard to his experience in World 
War II, especially being present during Pearl Harbor and 
experiencing the horror of that war.  At the April 2002 
visit, the veteran talked about it and stated, as he clenched 
his fist, that his body became quite tight and he got 
"nervous."  He noted that he was not necessarily troubled 
by nightmares but might have one nightmare a month regarding 
the war.  The veteran said he would soon be going on a trip 
with his brother and said that was an aspect of his life he 
enjoyed.  The social worker said that the veteran continued 
to show good adaptation to his late life and appeared to have 
a good life review.  

In a progress note dated in May 2002, the VA fee-basis social 
worker stated that the veteran continued to experience some 
mild to moderate PTSD symptoms as a response to his 
experience in World War II in the south Pacific.  The veteran 
still had some nightmares and flashbacks.  The social worker 
said the veteran talked about his financial security, his 
relatively good health and good support from his friends and 
family.  The veteran was quite proud of himself and his 
family when looking back at where they started as children, 
and the social worker said this sense of satisfaction was 
very important.  The social worker said that generally 
speaking, the veteran was doing well and was displaying good 
social skills.  The social worker commented that the veteran 
was well kempt, verbal, and alert.  

In a progress noted dated in June 2003, the VA fee-basis 
social worker said that the veteran continued to function 
fairly well in regard to his retired life as a widower.  The 
veteran was staying active with his friends and family and 
was also receiving physical therapy via a local hospital for 
hip pain and left leg difficulties.  The social worker said 
the veteran seemed to be rather cheery and motivated to keep 
his life active after 27 years of retirement.  At the 
appointment, the veteran noted that he continued to have 
flashbacks daily to his experience at Pearl Harbor and said 
that this affected the veteran's life somewhat, but he 
continued to make the most of what he had.  The social worker 
noted the veteran's good support system in his brothers and 
male friends and observed that the veteran was active in many 
organizations and wanted to be useful.  At the visit, the 
veteran was verbal, alert, generally well kempt, and affable.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 
50 percent disability under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  He argues that the GAF scores demonstrate that he 
is seriously impaired in his occupational and social 
functioning and that he therefore meets the criteria for a 
70 percent rating.  

As a preliminary matter, the Board notes that in addition to 
the diagnosis of PTSD, the veteran has been diagnosed as 
having generalized anxiety disorder and major depression.  
The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  Therefore, to the extent that the 
veteran's psychiatric symptoms are not distinguished by 
examiners, the Board will treat them as part of the service-
connected PTSD.

The veteran currently has a 50 percent rating for his PTSD.  
To obtain the next higher rating, that is, a 70 percent 
rating, the evidence must demonstrate occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

On review of the record, the Board finds that the veteran's 
service-connected PTSD is manifested by nightmares and 
flashbacks, feelings of anger, sadness, and nervousness, and 
complaints of paranoid feelings, complaints of occasional 
auditory hallucinations, and complaints of difficulty 
concentrating.  The veteran has stated that he has daily 
flashbacks to the war and that he has nightmares, which 
fluctuate in frequency.  During the appeal period, the 
veteran reported that his sleeping difficulties had lessened 
and were helped by the use of medication.  At the December 
2001 fee-basis psychiatric examination, the veteran spoke of, 
but did not describe, his paranoid feelings, occasional 
auditory hallucinations or difficulty concentrating, and the 
Board notes that the psychiatrist who examined the veteran 
said that the veteran's concentration and attention appeared 
OK.  Also, at the July 2001 VA examination, the psychologist 
said he noted no impairment of concentration or attention 
span.  

The evidence does not show that the effects of the symptoms 
of the veteran's psychiatric disability are of such severity 
as to meet or approximate the criteria for a 70 percent 
rating.  

The Board acknowledges that the criteria for a 70 percent 
rating include depression, while the criteria for a 
50 percent rating do not mention depression.  The Board 
notes, however, that the 70 percent criteria specify near-
continuous panic or depression affecting the ability to 
function independently.  In the veteran's case, at the July 
2001 VA examination, the veteran said he had times when his 
depression was not particularly bothersome but that other 
times he became fairly depressed, and at the December 2001 
examination he said he was depressed and felt sad and blue 
and down due to losing shipmates.  The evidence does not, 
however, show near-continuous depression in that the 
psychologist who conducted the July 2001 examination stated 
that the possibility of major depression existed, but he said 
that obvious symptoms of depression were absent during the 
interview, and the psychiatrist who included major depression 
in the Axis I diagnosis in December 2001 said that it was 
recurrent, and did not indicate that it was "near-
continuous."  

Further, there is no indication that the veteran is unable to 
function independently, appropriately, and effectively.  In 
this regard, he is a widower who lives alone and maintains 
his own home albeit with assistance with yard work and 
housework.  In this regard, the Board observes that the 
record shows that the veteran has heart problems and other 
problems including difficulty walking associated with 
sciatica and leg pain.  This does not, however, prevent the 
veteran from functioning independently, appropriately, and 
effectively in the social realm.  The evidence shows that he 
has close relationships with his brothers, nieces, and 
nephews, that nearly every day he attends a men's social club 
where he socializes and plays cards, and that on weekends he 
attends the Elks and veterans' organizations.  

The evidence does show that the veteran has flashbacks, 
nightmares, and feelings of anger and that examiners have 
observed irritability in the veteran, especially when 
describing and recalling the events of Pearl Harbor and when 
talking about his VA disability rating.  There has, however, 
been no showing of impaired impulse control such as 
unprovoked irritability with periods of violence.  In this 
regard, the Board acknowledges the veteran has reported that 
he often feels nervous and shaky but notes that no history of 
violence has been reported, and the VA psychiatrist whose 
records are available from March 2000 through June 2001 
repeatedly stated that the veteran did not threaten to harm 
anyone.  Further, at neither the July 2001 examination nor 
the December 2001 examination did the examiner state or 
suggest that there was impaired impulse control, and the 
subsequent clinical records do not mention any problems with 
impulse control.  In particular, in a clinical record dated 
in mid-December 2001, the veteran reported past irritability, 
but none at that time.  

The veteran has affirmatively reported on multiple occasions 
that he has no suicidal ideation, and at no time has an 
examiner identified, nor at any time has the veteran 
described, obsessional rituals, let alone any such ritual 
that interferes with routine activities.  Examiners have 
described the veteran's speech as clear, goal directed, and 
normal in tone and pace.  Further, they have stated that the 
veteran is quite articulate and easy to talk to.  He has also 
not exhibited spatial disorientation or a neglect of personal 
appearance and hygiene.  To the contrary, the veteran has 
routinely exhibited logical thought processes, his ability to 
think abstractly is not impaired, and the psychiatrist who 
examined the veteran in December 2001 said the veteran's 
judgment and insight appeared adequate.  Moreover, the 
veteran has consistently reported to VA examinations and 
therapy sessions neatly dressed and well groomed.  

The Board is well aware that the GAF scores reported by the 
psychiatrist who treated the veteran from March 2000 to June 
2001 decreased during that period from a high of 70 in May 
2000 to a low of 45 in December 2000, with a score of 50 
reported in each month from January 2001 through June 2001.  
Further, at the VA fee-basis examination in December 2001, 
the psychiatrist reported the GAF score was 45-50.  Clinical 
records subsequent to December 2001 and through June 2003 do 
not include GAF scores.  As noted earlier, according to DSM 
IV, a GAF score from 41 to 50 means there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or there is serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

In this case, the evidence of record does not, in the Board's 
judgment, show the severity of symptoms that are actually 
described in the record as being commensurate with those GAF 
scores.  As described earlier, the veteran has expressly 
denied suicidal ideation, and there is no evidence of 
obsessional rituals of any sort.  Further, although the VA 
psychologist who examined the veteran in July 2001 said that 
the veteran's irritability might somewhat impact on the 
veteran's social functioning at times and at the December 
2001 examination the veteran said he had some difficulty 
relating to others, the evidence shows that the veteran has a 
network of friends and has a close relationship with 
remaining family members.  As to occupational impairment, the 
evidence shows that the veteran was able to maintain a good 
employment history following his discharge from the Navy, 
with 221/2 years working for the post office followed by 10 
years driving a school bus during the school year and driving 
fire fighters in the summer with retirement at age 65.  After 
that, he was a volunteer driver for veterans.  It appears 
from the record that the veteran has led a full and 
productive life occupationally and since retirement has 
continued to lead a full life socially.  

The Board recognizes that in application of the Rating 
Schedule, it is not expected, especially with the more fully 
described grades of disability, that all cases will show all 
the findings specified.  38 C.F.R. § 4.21 (2004).  The 
regulation goes on to state that findings sufficiently 
characteristic to identify the disease and the disability 
therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  Id.  

There is no aspect of the evidence that shows that the 
veteran's psychiatric symptoms meet or in any way approximate 
the criteria for a 70 percent disability rating.  In other 
words, the evidence does not show occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood.  While 
the veteran may experience feelings of anger, irritability 
and sadness, he functions independently, appropriately and 
effectively, and the evidence shows he has effective 
relationships with his friends and family.  He also appears 
to have adapted to stressful circumstances in that he did 
well in his career, and he has not identified occupational 
impairment specifically associated with any psychiatric 
symptoms.  Further, examiners have specifically noted that 
the veteran's judgment is adequate and that he does not have 
a thought disorder or impairment in thinking.  Given the 
veteran's effective overall level of functioning, his 
symptoms and their severity are simply not reflective of the 
criteria for a 70 percent rating.  

The Board wishes to make it clear that it does not doubt that 
the veteran's PTSD significantly impairs his life and that he 
suffers from the intrusive thoughts, flashbacks, nightmares 
and disturbances of mood caused by his service-connected 
disability.  Such symptoms are, however, contemplated in the 
currently assigned 50 percent disability rating.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

For the reasons stated, the Board finds that the 
preponderance of the evidence is against a showing that the 
veteran's PTSD warrants a rating in excess of the currently 
assigned 50 percent rating.  

Extraschedular consideration

In its August 2002 statement of the case, the RO cited to the 
regulation concerning extraschedular ratings, 38 C.F.R. 
§ 3.321(b)(1), in its denial of the increased rating claim.  
The Board will, accordingly, consider the provisions of that 
regulation in connection with the issue on appeal.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996) (question of 
extraschedular rating is component of increased rating 
claim).  

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the Rating Schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).  

Neither the veteran nor his representative has identified any 
factors that may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  In this 
regard, while the veteran has received continuing treatment, 
including medication, for his PTSD, there is no evidence, nor 
does the veteran contend, that his condition required any, 
much less frequent, hospitalization at any time during the 
appeal period.  Further, while the veteran's service-
connected PTSD, which includes flashbacks, nightmares, 
nervousness, anger and sadness, may limit his efficiency in 
certain tasks, there is no showing that it interfered with 
employment before his retirement or prevents him now from 
participating in any desired activity.  As noted earlier, 
occupational impairment is specifically contemplated by the 
rating currently assigned the veteran's PTSD.  See Moyer, 
2 Vet. App. at 293; Van Hoose, 4 Vet. App. at 363.  

In short, the evidence does not support the proposition that 
the veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular standards and 
warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  Accordingly, referral of this issue 
to appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


